Citation Nr: 1520827	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-30 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease due to in-service exposure to herbicides, to include Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to August 1981 and from February 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. It was before the Board in September 2014 and remanded for further development. See September 2014 Board Decision.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

The evidence does not establish that the Veteran was exposed to herbicide agents during his military service or that his current ischemic heart disease manifested in service or within one year of separation or that it otherwise relates to service.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to relate to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

August and September 2010 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claim. Thus, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a). In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The standards of McLendon are not met. The first evidence of ischemia is June 2010 medical records showing a diagnosis of coronary artery disease (CAD). See June 2010 Operative Report. However, the evidence of record does not show that his CAD manifested in accordance with presumptive service connection regulations or is otherwise related to service. Specifically, while the Veteran alleges he set foot in the Republic of Vietnam during his service, there is no evidence of record to support this contention, as will be discussed below. Similarly, no credible medical evidence establishes that the Veteran's CAD manifested in service or within a year of separation, and the lay evidence does not show continuity of symptomatology for CAD since service. Thus, the second McLendon element is not satisfied and, therefore, a VA examination is not required to decide this claim. See McLendon, 20 Vet. App. 79, 83 (2006).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran contends that his current CAD relates to in-service herbicide exposure. Although the Veteran has a diagnosis of CAD, the preponderance of the competent evidence is against the questions of both exposure to herbicides and a connection to service. The appeal will therefore be denied.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 111 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the diseases listed in 38 C.F.R. § 3.309(e), including CAD (ischemic heart disease), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. Specifically, § 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). In addition, veterans who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service. 38 C.F.R. § 3.307(a)(6).

For purposes of applying the herbicide presumption, the phrase "service in Vietnam" includes service in the waters offshore of Vietnam or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the herbicide presumption). A Veteran who served in Vietnamese coastal waters, but never went ashore is not entitled to presumptive service connection due to alleged herbicide exposure. Haas, 525 F.3d at 1193-1194. See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of Vietnam does not qualify as "service" in Vietnam). In addition, Haas holds that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal. Haas, 525 F.3d at 1196.

The Veteran contends that he served in Southeast Asia and was exposed to Agent Orange on a transit flight from Japan to Ubon, Thailand. See August 2010 and September 2010 Veteran's Statements. Specifically, he alleges that the plane was on the ground in Saigon, Vietnam, for an extended period of time with the doors open.

The Veteran's statements regarding herbicide exposure while on a plane do not constitute competent evidence that supports his claim of service connection for CAD. Determinations such as whether Agent Orange in the air in Vietnam could have caused exposure as the Veteran alleges require specialized knowledge and training. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Thus, the Veteran's lay statements regarding herbicide exposure do not warrant presumptive service connection for herbicide exposure in service.

The Veteran was asked to provide further information regarding his claimed herbicide exposure; however, he failed to do so. In September 2010, the RO sent a request for information to the National Personnel Records Center (NPRC) to determine whether the Veteran set foot in Vietnam, but the NPRC responded that Vietnam service could not be determined. In January 2011, the RO issued a memorandum of formal finding of lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during the Veteran's military service.

The Board remanded this claim in September 2014 to allow the Veteran even further opportunity to substantiate his claim of herbicide exposure during a plane stopover in Vietnam. However, he failed to provide the requisite information. A December 2014 memorandum from the Appeals Management Center (AMC) made a further formal finding of lack of information needed to corroborate a claim of alleged exposure to Agent Orange.

Given these factors, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service as he alleges. Moreover, there is also no evidence suggesting that the Veteran's disorder was related in any matter to service.

The evidentiary requirements for establishing entitlement to service connection benefits are also more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2014). Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having CAD and cardiovascular diseases are considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Thus, service connection may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for CAD may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Although the evidence establishes that the Veteran was diagnosed with and treated for CAD in June 2010, the probative evidence of record does not show that the Veteran's CAD is related to service. See June 2010 Operative Report. Specifically, the evidence does not suggest that the Veteran's CAD manifested in service or within a year of separation or is otherwise related to an in-service incident or disease.

The probative evidence of record weighs against presumptive service connection for an ischemic heart disease, specifically CAD, based on in-service herbicide exposure during the Vietnam Era, and the claim is denied.


ORDER

Service connection for ischemic heart disease due to herbicides (Agent Orange) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


